2019DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/30/2019, 4/7/2020, 8/18/2020, 10/30/2020, and 8/31/2021 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 Line 11, Applicant wrote “wherein a format of the certificate includes” when it would appear as though Applicant may have meant to write -- wherein a format of the certificate related to the wireless charging includes--.  
Claim 1 is objected to because of the following informalities:  In claim 1 Line 11-12, Applicant wrote “certificate as any one of a plurality of certificates including a root certificate” when it would appear as though Applicant may have meant to write --certificate as a root certificate--.  
Claim 1 is objected to because of the following informalities:  In claim 1 Line 13, Applicant wrote “and PTx” when it would appear as though Applicant may have meant to write – and a PTx--.  
Claim 12 is objected to because of the following informalities:  In claim 12 Line 11, Applicant wrote “wherein a format of the certificate includes” when it would appear as though Applicant may have meant to write -- wherein a format of the certificate related to the wireless charging includes--.  
Claim 12 is objected to because of the following informalities:  In claim 12 Line 11-12, Applicant wrote “certificate as any one of a plurality of certificates including a root certificate” when it would appear as though Applicant may have meant to write --certificate as a root certificate--.  
Claim 12 is objected to because of the following informalities:  In claim 12 Line 13, Applicant wrote “and PTx” when it would appear as though Applicant may have meant to write – and a PTx--.  
 Appropriate correction is required.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,888. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
                App No. 16/494,982
                       Patent No. 10,805,888
In regard to claim 1: (Currently Amended) 
A method for performing authentication of a target device in a wireless power transmission system, comprising: receiving, from the target device, a first packet including indication information related to whether or not the target device supports an authentication function;
In regard to claim 1:
A method for performing authentication of a target device in a wireless power transmission system, comprising: receiving, from the target device, a first packet including indication information related to whether or not the target device supports an authentication function; 
in case the target device supports the authentication function, transmitting an authentication request message to the target device; receiving, from the target device, an authentication response message including a 

and confirming authentication of the target device based on the authentication response message, wherein a format of the certificate includes a certificate type indicating the certificate as any one of a plurality of certificates including a root certificate, 
wherein a format of the certificate includes a certificate type that informs whether the certificate is one of a plurality of certificates including a root certificate, an intermediate certificate and a final certificate for a wireless power transmitter (PTX).


In regard to claim 1: The difference of confirming authentication of the target device based on the authentication response message amounts to little more than intended use and would be capable of being performed by Patent number 10/805,888 as illustrated in claim 12.  

                App No. 16/494,982
                       Patent No. 10,805,888
In regard to claim 12: (Currently Amended) 
A device for performing authentication of a target device in a wireless power transmission system, comprising: a communication unit receiving, from the target device, a first packet 

A device for performing authentication of a target device in a wireless power transmission system, comprising: a communication unit receiving, from the target device, a first packet 

transmitting an authentication request message to the target device in case the target device supports the authentication function, receiving, from the target device, an authentication response message including a certificate related to wireless charging as a response to the authentication request message, 
and confirming authentication of the target device based on the authentication response message; and a coil performing wireless charging with the target device based on magnetic coupling, wherein a format of the certificate includes a certificate type indicating the certificate as any one of a plurality of certificates including a root certificate, 
and confirming authentication of the target device based on the authentication response message; and a coil performing wireless charging with the target device based on magnetic coupling, wherein a format of the certificate includes a certificate type that informs whether the certificate is one of a plurality of certificates including a root certificate, an intermediate certificate and a final certificate for a wireless power transmitter (PTX).



As can be illustrated above claims 12-20 are also rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see Attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




MW
11/19/2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836